DETAILED CORRESPONDENCE
This Office action is in response to the application filed 12/18/2020, with claims 1-20 pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/18/2020 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al., US 2018/0118204 hereinafter Ito in view of Newman et al., US 2019/0315345 hereinafter “Newman”.

As per claim 1. A driver assistance system comprising: 
a camera disposed on the vehicle to have an external field of view of a vehicle and configured to obtain image data (FIG. 1, item 22 and para. 7 which teaches “obtains image information from an image capturing device which captures an image in front of the own vehicle.”); 
a radar sensor disposed on the vehicle to have a field of sensing outside the vehicle and configured to obtain radar sensor data (see at least FIG. 1, item 21 and para. 7 along with 23 teaches “obtain probe waves from the radar “). 
Ito teaches processing section 13 (e.g. a controller) and teaches an image processing technique to detect obstacles, calculate time to collision based on the collect sensor and image data, detecting an object on the rear side and a collision avoidance; however, Ito is silent whether the rear vehicle changes lane directions. 
Yet, Newman a controller comprising a processor configured to process the image data and the radar sensor data, and wherein the controller is configured to determine whether a rear vehicle changes direction based on the image data obtained by the camera, determine whether there is a risk of collision with the rear vehicle based on the radar sensor data when the rear vehicle does not change direction and control at least one of a steering system or a vehicle velocity control system of the vehicle to avoid the rear vehicle when it is determined that there is a risk of collision with the rear vehicle (see at least para. 8 which teaches a processor configure to determine if a vehicle is in a predetermined threat area which read on determine whether there is a risk of collision with the rear vehicle Para. 100 teaches that “the potential-hazard avoidance system may scan all zones and sectors around a subject vehicle to detect all other vehicles proximate to the subject vehicle, according to some embodiments. For example, the scan may comprise analyzing data from cameras, radar, lidar, infrared, or other external sensors mounted on the subject vehicle” which reads on based on the radar sensor data when the rear vehicle does not change direction. Para. 131 considers various hazards such as “potential hazards such as blind spot, side-encroachment, parallel-driving, front collision, and rear collision hazards”. Lastly, see at least para. 53-55 which teach an automatic emergency intervention to control the own vehicle via steering, acceleration, deceleration and/or braking. Thus, when taken together the cited section reads on this claim).  
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Newman with the invention Ito because such combination will “provide a gradual, transparent, computer controlled intervention to move the vehicle away from potential hazard regions” (Abstract, Newman).

As per claim 2. Ito in view Newman discloses the driver assistance system according to claim 1; however, Ito is silent on moving the vehicle to an identified avoidance space. Yet, Newman teaches wherein the controller is configured to identify an avoidance space for avoiding a collision with the rear vehicle based on at least one of the image data or the radar sensor data when it is determined that there is a risk of collision with the rear vehicle and control at least one of the steering system or the vehicle velocity control system of the vehicle so that the vehicle moves to the identified avoidance space (Newman: see at least para. 76-77 here the cites section teaches the concept of an escape routes when there is a risk of a collision. The Newman reference also considers a collision with a rear vehicle in para. 131. While camera and radar data is taught in para. 100. When taken together the cited references reads on this claim. The rejections and rationales of claim 1 are incorporated herein. Also, related are para. 8-10 and para. 53-55 which teach an automatic emergency intervention to control the own vehicle via steering, acceleration, deceleration and/or braking.).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Newman with the invention Ito because such combination will “provide a gradual, transparent, computer controlled intervention to move the vehicle away from potential hazard regions” (Abstract, Newman).

As per claim 3. Ito in view Newman discloses the driver assistance system according to claim 2; however, Ito is silent on steering time point based on the relative velocity of the rear vehicle. Yet, Newman teaches
wherein the controller is configured to determine the steering time point based on the relative velocity of the rear vehicle driving the adjacent lane when the avoidance space exists in the adjacent lane and control the steering system of the vehicle based on the determined steering time point (Newman: see at least para. 58, here the timing of implement a sequence of control based on another vehicle with proximity of the subject vehicle. While 53-55 which teach an automatic emergency intervention to control the own vehicle via steering, acceleration, deceleration and/or braking.).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Newman with the invention Ito because such combination will “provide a gradual, transparent, computer controlled intervention to move the vehicle away from potential hazard regions” (Abstract, Newman).
As per claim 4. Ito in view of Newman the driver assistance system according to claim 2; however, Ito is silent on identified avoidance space. Yet, Newman teaches
wherein the controller is configured to select one of the plurality of avoidance spaces based on detection information obtained based on at least one of the image data or the radar sensor data when the identified avoidance space is plural (Newman: para. 44 teaches that “…the processor may be configured to select a particular sequence of actions…”. While claim 1 of the Newman reference teaches “the processor is further configured to select a particular sequence, of the plurality of predetermined sequences of actions, the particular sequence selected to move the subject vehicle relative to the one or more other vehicles in the threat zone”. Here the subject vehicle is moving away from the threat zone into the selected avoidance space. Also, para. 13 is related to this element) and 
control at least one of the system or the vehicle velocity control system of the vehicle so that the vehicle moves to the selected avoidance space (Newman: see at least para. 53-55 which teach an automatic emergency intervention to control the own vehicle via steering, acceleration, deceleration and/or braking. Thus, when taken together the cited section reads on this claim).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Newman with the invention Ito because such combination will “provide a gradual, transparent, computer controlled intervention to move the vehicle away from potential hazard regions” (Abstract, Newman).

As per claim 5. Ito in view of Newman discloses the driver assistance system according to claim 4; however, Ito is silent on plurality of avoidance spaces. Yet, Newman teaches
wherein the controller is configured to select one of the plurality of avoidance spaces based on at least one of the size of the identified avoidance space comprised in the detection information, the distance between the preceding vehicle and the vehicle, the velocity of the preceding vehicle, the distance between the rear vehicle and the vehicle or the velocity of the rear vehicle (Newman: see at least para. 94 and 126 here the distance between the subject vehicle and the second vehicle is taught.).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Newman with the invention Ito because such combination will “provide a gradual, transparent, computer controlled intervention to move the vehicle away from potential hazard regions” (Abstract, Newman).

As per claim 7. Ito in view Newman discloses the driver assistance system according to claim 1; however, Ito is silent on teaching relative velocity of the rear. Yet, Newman teaches
wherein the controller is configured to determine that there is a risk of collision with the rear vehicle when the position or relative velocity of the rear vehicle obtained based on the radar sensor data satisfies a predetermined condition (Newman: see at least para. 128—“The processor may be configured to analyze the positions of the other vehicles as well as their near-term motions based on their velocities relative to the subject vehicle 1000 as well as optionally their accelerations.”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Newman with the invention Ito because such combination will “provide a gradual, transparent, computer controlled intervention to move the vehicle away from potential hazard regions” (Abstract, Newman).

As per claim 8. Ito in view Newman discloses the driver assistance system according to claim 1, wherein the camera comprises a rear camera disposed on the vehicle to have a rear field of view (Ito: see at least para. 24 along 66 when taken together teaches this element teaches that the image capture device can sense object in the rear field view of vehicle).

As per claim 9. The driver assistance system according to claim 1, wherein the radar sensor comprises a rear radar sensor disposed on the vehicle to have a rear field of sensing (Ito: see at least para. 23 along 66 when taken together teaches this element teaches that the radar can sense object in the rear field view of vehicle).

As per claim 10. Ito teaches a control method of a driver assistance system mounted on a vehicle, the method comprising: 
obtaining image data by a camera disposed on the vehicle to have an external field of view of a vehicle (S101, S201 in FIGS. 5 and 6 respectively. Also, see para. 7); 
obtaining radar sensor data by a radar sensor disposed on the vehicle to have a field of sensing outside the vehicle (see at least para. 7 along with 23 teaches obtain probe waves from the radar); 
processing the image data and the radar sensor data (para. 33).
In addition, claim 10 is the method performed by the system claim 1; therefore, claim 10 is rejected under the same rational as claim 1.  

Furthermore, claims 11-14 and 16 are the method claim performed by the system claims 2-5 and 7; therefore, claim 11-14 and 16 are rejected under the same rational as claims 2-5 and 7, respectively.  

As per claim 17. Claim 17 is the non-transitory computer-readable medium storing executable instruction performed by the system claim 1; therefore, claim 17 is rejected under the same rationale of claim 1.

Furthermore, claims 18-20 are the non-transitory computer-readable medium storing executable instruction performed by the system claims 2-4; therefore, claim 18-20 are rejected under the same rationale as claim 2-4, respectively. 

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al., US 2018/0118204 hereinafter Ito in view of Newman et al., US 2019/0315345 hereinafter “Newman” and in further view of Otuka, US 2012/0296522. 

As per claim 6. Ito in view of Newman discloses the driver assistance system according to claim 1 and Ito in view of Newman teaches using image data recognize the rear vehicle; however, both Ito and Newman are silent on wherein the controller is configured to detect the on or off state of the direction indicator of the rear vehicle based on the image data and determine that the rear vehicle does not change direction when the direction indicator of the rear vehicle is off state. Yet, Otuka teaches wherein the controller is configured to detect the on or off state of the direction indicator of the rear vehicle based on the image data and determine that the rear vehicle does not change direction when the direction indicator of the rear vehicle is off state (see at least para 9 which read on this limitation as such—“ a first imaging unit configured to capture an image of a front view from a vehicle; a second imaging unit configured to capture an image of a right rear view from the vehicle; a third imaging unit configured to capture an image of a left rear view from the vehicle; a turn signal indicator operation detection unit configured to detect an operation state of a turn signal indicator of the vehicle; a steering control unit configured to control a steering operation of the vehicle” and Abstract, FIG. 4—teaches that own car can detect rear approaching vehicle).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Otuka with the invention Ito in view of Newman because such combination to provide a driving support system capable of supporting an appropriate driving operation when performing driving support based on the images from a plurality of cameras (para. 8, Otuka).

Furthermore, claim 15 is the method performed by the system claim 6; therefore, claim 15 is rejected under the same rational as claim 6.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549. The examiner can normally be reached Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.T/Examiner, Art Unit 3661                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661